Forty years ago the world had hardly emerged from the mortal peril of the Second World War. The horror had been such that some States thought the time had come to give some thought to establishing a new structure for peace. Thus, in 1945 we saw the birth of the United Nations system. Based on confidence in the future, it committed the nations to raise their sights beyond their own frontiers and to join in a common endeavor of peaceful co-operation.
The founders of the Organization knew that in order to prevent the outbreak of a new world conflict all nations would have to build their relations in a way which transcended their own individual visions of the world. Their idea was to bring to birth the will to act in common to attain the goals of international peace and prosperity common to all mankind.
Forty years ago, the objective in founding the United Nations was to safeguard peace, to make it permanent, to make it possible for everyone to achieve prosperity. Today, this objective remains unchanged.
My delegation reaffirms the attachment of the Government of Mali to the purposes and principles of the Charter. Inspired by political will at the highest level, the people of Mali and its leaders are totally committed to these principles, because they are entirely in keeping with our own ethic.
The indivisibility of peace, the protection of the political independence and territorial integrity of all States regardless of their internal system, their level of economic development and their military and political power, the prohibition of force, the peaceful settlement of disputes, disarmament, the sovereign equality of all States, non-interference in internal affairs, respect for the right to self-determination, decolonization, respect for human rights, the collective settlement of world problems - these constitute, according to the Charter, the bricks and mortar with which to construct the system of security of the world today.
Unfortunately, we have to say that this vision of a world in which human civilization could develop in freedom and base its efforts on these freedoms has not been vindicated by history. Or. the contrary, the world is living under the nuclear umbrella of the great Powers, a prey to fear, to anxiety, to the grimmest forebodings. Indeed, while the underlying hypothesis of the Charter was the idea of justice and co-operation, so far short-term national interests have prevailed over the common weal.
We are very far from universal acceptance of the principles of the Charter as immutable rules of conduct in international relations. Proof of this is the large number of armed conflicts which have taken place in the world since 1945. The developing world has been the scene of these conflicts, and in fact the victim of most of them. This conflict-ridden climate shows the ineffectiveness of the system
for safe-guarding international peace and security provided for in the Charter.
In recent years, many States, including Mali, have demonstrated growing concern at the quantitative and qualitative development of nuclear weapons and the instances of their use. It is a fundamental reality that the use of nuclear weapons constitutes by far the greatest danger to the future of the human race. It is also a fact that expenditures on these arms are swallowing up vast amounts of money. The enormous consumption of natural, technical and human resources for potentially destructive ends stands in grim contrast to the urgent need for the economic and social development to which those resources could otherwise been devoted.
In spite of the efforts of the United Nations since the adoption by the General Assembly, on 12 December 1980, of resolution 35/156 A, on disarmament, results have been slight. Meanwhile, the Powers are outbidding each other in their efforts to accumulate arms.
In recent years the situation of many developing countries has generally declined because of the continual decline of the world economy. The poor are getting poorer, hunger is on the increase, whole peoples are threatened with disappearance from the surface of our planet. Injustice is growing out of the ills of underdevelopment and new mortal scourges, such as drought and desertification, are assuming truly alarming proportions.
At this time of stock-taking, how can our world today remain indifferent to so many life or death problems? How can the international community react to such life-threatening anomalies? How can we build a better world if world public opinion remains silent in the face of the specter of death which continues to stalk more than 800 million illiterates, more than 400 million people suffering from serious diseases, and more than 500 million chronically undernourished?
That is why only recently, in this very Hall in the Headquarters of the United Nations, the Head of State of Mali, President Moussa Traore, so pertinently drew the attention of the world community, particularly the developed countries, to the tragic plight of the developing countries, especially those hardest hit, and the consequences of an intractable economic and social crisis aggravated by the scourge of drought.
The plight of Africa is a tragic one and calls for a specific response from the international community.
It is the responsibility of the international community to find new, original solutions to this situation. It is the responsibility of us all collectively to face up to this situation clear-sightedly and with determination, and not just to keep to the beaten track.
For its part, Mali intends to take an active part in defining a new approach to problems of development and, of course, the development of international,
regional and local strategies. My country has committed itself unreservedly with all its human and material resources to this gigantic struggle.
There is no need to remind the General Assembly, following the recent meetings o£ the Governing Council of the United Nations Development Program (UNDP), of the efforts undertaken by the people and Government of Mali to think again about the very concepts of desertification and drought and to come to terms with these problems and their consequences.
On the national level, a whole strategy has been evolved on the basis of the experiences of the people of Mali and the fundamental idea that the most useful assistance is that which comes from the people themselves. This commendable option in no way excludes outside aid, which is considered as one of a number of inputs. It is from this sound and realistic standpoint that we call upon our partners in development.
Drought is not the only misfortune of the African continent. The crisis also results from the unfavorable international economic situation, marked as always by the disproportion between aid to development and armament expenditures, the continuing decline of the volume of development assistance, the intolerable weight of debt servicing, the continuing fall in primary commodity prices and the decline in the terms of trade, and the retreat from multilateralism.
However, it is appropriate here to express our satisfaction at the effective assistance from friendly countries, international organs and non-governmental organizations, to which my delegation wishes once again to express the profound gratitude of all the people of Mali. My delegation has already expressed its pleasure at the idea that the second International Conference on fund-raising for economic rehabilitation and development, to be held next December in Bamako, will bring even more partners in development together.
Similarly, my Government hopes that all the development instruments within the United Nations system, in particular the irreplaceable emergency offices, the United Nations Children's Fund (UNICEF) and the UNDP, will have more resources available to them at the forthcoming replenishment of the indicative planning figure.
We cannot build a better world if the world economy is still suffering from the selfishness of the affluent, if the developed peoples cannot muster enough political will to grasp the realities of the catastrophe, to do something about it and to build a new economic and social balance in today's world.
These requirements must form part of any reasonable machinery for our collective survival in terms of human civilization. That is why, at the thirty-fourth session, my delegation stated that peace consists also, and perhaps mainly, of economic and social justice. Everyone is quite aware that peace is largely dependent on the solutions we shall together find for the serious imbalances in the world economy.
Poverty is not only a scandal that the peoples of the third world display to the affluent tourists; it is also a danger to the very equilibrium of the planet. As we confront this situation, which is almost indescribable, it is no longer enough simply to indicate one's good intentions in order to have an easy conscience.
Without any doubt, man, together with all his achievements, will perish from the earth if he fails to understand in time the requirements of interdependence for collective survival.
The first requirement remains the improvement of the world economy. The delegation of Mali is more than ever convinced that dialog and consultation are decisive elements for the establishment without delay of the New International Economic Order. The establishment of that new order will require political determination to bring about a world without hunger, without fear, a world with greater freedom in which man will be reconciled with his own history. Without such political determination the problems we must continue to face together will remain in all their terrifying dimensions.
The year 1985 is significant also for another anniversary, just as famous and historic. This is the twenty-fifth anniversary of the Declaration on the Granting of Independence to Colonial Countries and Peoples. It is only natural to link the two celebrations.
Clearly the relinquishing of all forms of political and economic domination still remains only an ideal. Nevertheless we can with some legitimate pride celebrate the twenty-fifth anniversary of the Declaration on the Granting of Independence to Colonial Countries and Peoples. Indeed, since that Declaration of 1960 more than 100 colonial territories have regained their freedom and brought the number of Members of our Organization from 51 to 159. There can be no more eloquent testimony to the value of the United Nations system in this regard.
The victorious struggle of the colonized peoples, which have confirmed their historical identity, has powerfully contributed to the inevitable withering away of the colonial system towards the end of the twentieth century, and we are entitled to be proud of this positive record in the application of the principles and purposes of our Charter.
These ideals, purposes and principles are indivisible. They are the very bases of the foreign policy of my country. Mali is particularly proud of being a member of the Committee on Decolonization since it was first set up, and of having thus contributed to the restoration of the right of peoples to self-determination, a right inscribed by the struggling peoples in that historic Declaration. One of the most persistent and spectacular activities of the United Nations has been its efforts to contribute to the victory of the peoples of Asia, Africa and Latin America, whose emergence in the international arena has constantly influenced the course and the character of history. Yet the process of decolonization unfortunately remains incomplete. Today our world is still prey to the anachronism of colonial wars and the subsequent national liberation struggles, ordeals arising from colonialist maneuver and political distortions.
Thus in spite of the progress already made, it is more than the strictly political and legal concept of the dependence of peoples that remains on the agenda at the end of the twentieth century.
My delegation would therefore like vigorously to reaffirm that no people should have its aspirations to self-determination and independence thwarted; no administering Power can be exempt from respect for the United Nations Charter in this matter, nor can it be exempt from its juridical, political and economic obligations laid down in the Charter as internationally recognized responsibilities.
Within the historic context of this anniversary, it would seem to be of the highest priority to condemn the abominable and hideous regime of apartheid that continues on the soil of Africa to trample underfoot the elementary rights of the African and to defy the international community with impunity. My delegation believes that any support for that regime must be halted immediately, to enable the majority of the population to express itself freely and to participate legally in public life in a society from which racism and the enslavement of man has been banished.
My delegation also believes that without the assistance given to that regime, outlawed and condemned by all the peoples of the world, the people of Namibia would have been able to sit with the nations present here and celebrate our fortieth anniversary. Unfortunately South Africa continues with unprecedented arrogance, to murder, torture and arrest millions of Africans who aspire only to live free on the soil of their ancestors. With blind hatred it is fiercely bent on destroying its African neighbors on the most spurious pretexts.
My delegation reaffirms with the utmost vigor and solemnity that the international community must impose mandatory sanctions to put an end to these 
relevant resolutions of the General Assembly and the Security Council. We welcome the idea that every day resistance to apartheid and to the illegal occupation of Namibia are gaining ground, as is the international campaign, now becoming world-wide, against the racist regime of South Africa.
As was so eloquently pointed out here by His Excellency President Moussa Traore, President of the Republic of Mali:
"We must fight by all possible means - diplomatic, political, economic and military - a system that is the shame of mankind, and we can no longer fail in this imperative duty."
More than ever, after the failure of the conferences in Geneva and Lusaka, Mali believes that only Security Council resolution 435 (1978) can serve as a basis for the final settlement of the Namibian question. Similarly my delegation unswervingly supports the South West Africa People's Organization (SWAPO), the sole and authentic representative of the Namibian people.
My country, guided by the principles and purposes of the United Nations Charter and those of the Organization of African Unity, has been following with similar concern the conflicts that are rending apart our brother peoples in Chad, Western Sahara and the Horn of Africa.
In Chad it is only in the absence of any outside interference that the people of that country can resolve the crisis. Mali is encouraging fraternal dialog between all citizens of Chad with a view to bringing about real national reconciliation, which is the only solution, the only means of bringing peace to that fraternal country.
Such a dialog, fruitful because it is fraternal, is also necessary to find a final, reasonable and acceptable solution to the question of Western Sahara.
At the nineteenth meeting of the Organization of African unity, the Heads of State, in resolution 104, indicated ways and means of resolving this distressing crisis.
While we are happy to note that the parties concerned have all accepted the principle of a referendum on self-determination, that remarkable fact should be supported by a true reconciliation of hearts and Binds.
It is this task which the leaders of Mali, as well as all the friends of the peoples concerned, have undertaken with such patience, determination and consistency.
Outside Africa, Mali turns towards two of its brothers in Asia, Iraq and Iran, and urgently appeals to them to halt this insensate fratricidal war, which is contrary to the teachings of Islam, to the rules of international law and to the interests of our peoples. The lessons of history, the wisdom of nations and mere common sense demand a peaceful settlement to a conflict that is tarnishing the image of the third world, the non-aligned countries and the Islamic countries.
Peace has not yet returned to South-East Asia, in spite of the sacrifices and indescribable sufferings. In Kampuchea, too, fratricidal conflict has opened the way to outside interference, which the age-old genius of these peoples has always managed to avoid. Once again my delegation appeals to all the belligerents to seek reconciliation and dialog, so that this troubled part of the world can at last be restored to the peace, tranquility and security essential to the development of its resources.
Similarly, the tragedy of the Afghan people, of which requires a political solution, is still being uselessly drawn out. Peace in this country depends more than ever on a genuine political resolve to negotiate on the part of all the parties concerned.
In the Korean peninsula, too, artificial barriers continue to divide a single nation, to separate it, and to prevent it from realizing its plans and its deepest hopes. These unacceptable barriers perpetuate the image of a war that is long over. It is time for the valiant people of Korea to find tranquility and unity.
It is also to reconciliation and dialog that the people of Mali calls the two Cypriot communities, so that the Cypriot people can be reunited in honor and fraternity.
Year after year, my delegation together with the majority of States Members of our Organization, has reiterated that the question of Palestine remains at the heart of the Middle East crisis and that its solution is not to be found in the rattling of sabers but rather In the recognition of the inalienable rights of the Palestinian people, in particular its right to independence and national sovereignty.
We shared these thoughts with this Assembly a year ago in this very place, and at that time I said that
"Despite the difficulties inherent in the protracted state of tension, Lebanon has entered a new phase of national reconciliation the success of which depends primarily on the total and unconditional withdrawal of Israeli forces from that territory. Peace derives strength from movements towards peace. The glimmer of hope that has appeared in Lebanon could extend to the whole of the Middle East if the reality of Palestine prevails." (A/39/PV.29, P. 33)
The most recent events in this area confirm the correctness of this analysis, and of the conclusion drawn, which should be understood both by Israel and by its allies.
Recent lessons of history teach us that no war machine can overcome the will of a people for independence. Indeed, what is happening in the Middle East and the inadmissible act of aggression committed against an independent and sovereign State Member of our Organization, Tunisia, is mere madness, and a crime against humanity. Nevertheless Mali still hopes to see a peaceful settlement of this conflict, which has such tragic dimensions.
This is in fact the essential purpose of the International Conference on the Question of Palestine called for in General Assembly resolutions 38/58 C and 39/49 D.
Mali is impelled to reaffirm its position on this question. There must be recognition of the national rights of every State in the area, including the
recognition and guaranteeing of the exercise of the national rights of the Palestinian people under the leadership of the Palestine Liberation Organization (PLO), its sole authentic representative; evacuation of all the Arab territories occupied since 1967, including Jerusalem; non-interference in the internal affairs of States of the region.
In Latin America the situation is still a matter for concern in spite of many initiatives on the part of the Contadora Group, whose praiseworthy efforts should be continued and supported.
These are the fundamental bases for the pursuit of a true peace policy which, both in the Middle East and elsewhere, is threatened by the highly dangerous accumulation of arms and weapons of mass destruction.
Previous speakers have described in sufficient detail the tension of the current international situation. The arms race which is the indelible brand of our world today continues to bring ever nearer the fatal catastrophe. For if no brake is applied in time, the accumulation of increasingly sophisticated weapons will inevitably lead to the blowing-up of our planet. It is thus the very existence of mankind that is at stake. The solution of the problem of the nuclear arms race is thus a matter of the utmost urgency and priority, because it is a condition for the very survival of mankind.
It is therefore encouraging to note the resumption of dialog in the Conference on Disarmament, and above all the initiation of new talks between the super-Powers on nuclear and space armaments. These promising elements reflect a certain improvement in the field of disarmament.
My delegation hopes that this new beginning will lead to the triumph of clear-sighted political will over all the various difficulties and to the triumph of reason and of the fundamental interests of mankind. We believe that while the
particular importance of this new attitude is clear to everyone, the United Nations should encourage and promote such negotiations without giving up its central role as an instrument for peace.
By rising above passions, selfishness and narrow-mindedness, we can together build a better world, with hope for future generations.
My delegation would like to hope for the establishment of international relations based on mutual respect and dialog among nations. We wish solemnly to reaffirm Mali's faith in the ideals of the United Nations Charter and to reiterate the determination of the people and Government of Mali to work for peace wherever it is threatened. We would recall that in order to safeguard world peace and consolidate international relations in keeping with the Charter and with active peaceful coexistence, the first step must be to reduce and eventually eliminate regional and local conflicts and ease tensions in international relations.
Therefore, the delegation of Mali would venture to hope that the manifesto that will emerge from these celebrations will focus attention on the struggle of the developing peoples for elementary justice and fundamental human rights. This struggle more than any other calls for a concerted international effort to deliver the world from an imminent threat to peace, and from an iniquitous system which is a parody of justice.
We have permitted ourselves these hopes because you, Sir, have been chosen to conduct our proceedings at this session, which has a special significance. Your election is a well-deserved tribute to your great country, which which my own country enjoys excellent relations. Your election represents a clear recognition of your skill, based on your long experience over the course of an exceptional career.
Our hopes are also well founded because of the exceptional qualities of our Secretary-General, Mr. Javier Perez de Cuellar, who, with his remarkable colleagues, is fully committed to the cause of humanity.
It is my pleasure also to reaffirm the great satisfaction of my delegation over the remarkable way in which your predecessor. President Paul Lusaka, a son of one of the front-line states, discharged his important function of conducting the proceedings of the thirty-ninth session.
And since we are celebrating an anniversary, my delegation would like to extend to the Organization its best wishes for long life and prosperity.
We would recall that just as the image of the world must be recreated again and again, so the search for peace, mutual tolerance and solidarity must be continually recommenced.
It is in this spirit that we must celebrate the anniversary of the great historic event of 1945 which for so many men and women meant the end of the dark night and the dawn of liberation.
I shall conclude my statement by quoting the Head of State of Mali, who in expressing the faith of the people of Mali in the United Nations, declared that
"The people of Mali is ready to act whenever action is taken, in the name
of the Charter, to make our world a proper place to live in".
